Citation Nr: 0635289	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  94-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic skin rash. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1976.  He also had several periods of active duty and 
inactive duty for training with the Commonwealth of Puerto 
Rico National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the Commonwealth of Puerto Rico.  The veteran was afforded 
personal hearings before a RO Hearing Officer in March 1993 
and February 1999. Transcripts of those hearings are 
associated with the claims file.

The Board remanded the matter to the RO in May 2001 and again 
in September 2005 for further development.  The requested 
development has been completed and the case has since 
returned to the Board. 


FINDING OF FACT

The veteran did not exhibit a chronic skin disability in 
service.  Tinea cruris, tinea versicolor, and neurodermatitis 
are not shown to be present in service or for many years 
following separation from service; the preponderance of the 
evidence is against a finding that the veteran's current skin 
problems are related to service.  


CONCLUSION OF LAW

Chronic skin rash was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial unfavorable agency decision was issued in January 
1994, many years before the enactment of the VCAA.  Thus, it 
was not possible to provide proper VCAA notification before 
the initial unfavorable agency decision.  However, following 
the Board remand dated in September 2005, the RO issued a 
notification letter dated in November 2005 that properly 
provided notice of his service connection claim, and met all 
four elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with an update 
on the status of his claims, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in a July 2006 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, service records, including Form DD 214 and 
National Guard records, records from the Social Security 
Administration (SSA), VA medical records, specifically VA 
examination reports dated in July 1993, August 2003, and June 
2005, private medical records, and statements and testimony 
from the veteran and his wife in support of his claim.  As 
three VA examinations and other medical evidence are of 
record, the Board finds no further VA examination necessary 
in this case.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for chronic skin rash as a result of service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, the veteran received treatment for contact 
irritant dermatitis in service.  A December 1974 clinical 
note indicated that the veteran complained of a rash on his 
left upper leg for three days in duration.  He was given a 
mycostrain cream for treatment.  Clinical notes in March 1976 
revealed that the veteran complained of a rash on his 
buttocks and upper legs with a history of symptoms for a 
year.  The veteran revealed that he worked at the motor pool 
as a mechanic.  The assessment was irritant dermatitis from 
petroleum products with secondary lichenification.  Follow up 
treatment in March 1976 noted that the veteran was doing well 
on medications.  He was diagnosed with primary irritant 
dermatitis secondary to petroleum products.  The veteran was 
given a T2 profile for 90 days, recommended no contact with 
grease or petroleum products for longer than five minutes 
each time.  No further treatment was noted in the service 
medical records.  Separation examination from active service 
dated in May 1976 indicated normal skin on clinical 
evaluation.  

While treatment for irritant dermatitis is shown in service, 
there is no evidence of post-active duty service treatment 
for any skin problems for 16 years, and there is no diagnosis 
or treatment for irritant dermatitis post-active duty 
service.  The first medical record involving skin problems 
after separation from service is the VA examination report 
dated in July 1993.   

The July 1993 VA examination report showed multiple hyper 
pigmented macules, some with crust on left thigh.  There were 
also hyper pigmented patches on buttocks with excoriation and 
hypo pigmented scaly patches on the trunk and thighs.  The 
examiner noted complaints from the veteran of skin rashes 
since leaving the Army.  The examiner diagnosed 
neurodermatitis, tinea cruris, and tinea versicolor.  

Only two treatment reports for skin problems were noted in 
the record after July 1993.  VA treatment report dated in 
August 1994 revealed complaints of skin rash on right leg and 
left thigh with itching and burning for three days.  VA 
treatment report dated in November 1997 also noted complaints 
of rash on legs.  The diagnosis was tinea versicolor.  
Records from SSA do not reveal treatment for skin problems or 
that he was awarded SSA benefits in 1980 as a result of any 
skin disability.  Irritant dermatitis was never diagnosed or 
treated after separation from active duty service.  

In addition to no post-active duty service diagnosis of 
irritant dermatitis, the diagnosis of neurodermatitis, tinea 
cruris, and tinea versicolor was first diagnosed and treated 
in 1993, many years following separation from service.  
Neurodermatitis is defined as an extremely variable 
eczematous dermatosis presumed to be a cutaneous response to 
prolonged scratching, rubbing, or pinching to relieve intense 
pruritus, having the potential to produce polymorphic lesions 
at the same or different times, and varying in severity, 
course, and morphologic expression in different individuals 
.... Dorland's Illustrated Medical Dictionary 121 (28th ed. 
1994).   Tinea cruris is defined as tinea .... involving the 
groin, perineum, and perineal regions and sometimes spreading 
to contiguous areas, which most often accompany tinea pedis, 
so that ht etiological agent is usually the same for both 
infections .... called also eczema marginatum, jock itch, and 
ringworm of the groin.  Dorland's Illustrated Medical 
Dictionary 121 (28th ed. 1994).   Tinea versicolor is defined 
as a common chronic, noninflamatory and usually symptom-less 
disorder, characterized only by occurrence of multiple 
macular patches, of all sizes and shapes, varying from 
whitish in pigmented skin to fawn-colored or brow in pale 
skin; seen most frequently in hot, humid tropical regions, 
and caused by Malassezia furfur.  Dorland's Illustrated 
Medical Dictionary 121 (28th ed. 1994).   

Jock itch, lesions resulting from fungal infection 
(Malassezia furfur), and prolonged scratching of lesions from 
jock itch or fungal infection were not exhibited or treated 
in service.  The service medical records clearly indicated 
treatment for an irritant dermatitis due to petroleum 
exposure, which again, was not diagnosed or treatment 
following service.  

With regard to the long evidentiary gap in this case between 
active duty service and the first competent medical findings 
of neurodermatitis, tinea cruris, and tinea versicolor, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective findings in the service medical records of 
neurodermatitis, tinea cruris, and tinea versicolor, is 
itself evidence, which tends to show that these disabilities 
did not have an onset in service or for many years 
thereafter.

There is also no competent medical evidence showing a 
relationship between a current skin disability and an injury 
or disease in service.  Pond v. West, 12 Vet. App. 341 
(1999).   The August 2003 and June 2006 VA examiners were 
given instructions to determine the etiology of the current 
skin disorders.  However, both examiners found that without 
active symptoms, any etiology opinion would be speculative in 
nature.  

The Board agrees with both examiners that any etiology 
opinion would be speculative in nature.  As noted above, 
approximately 16 years passed before the veteran received his 
first post-service medical treatment for skin problems, and 
the post- service skin diagnoses were not irritant 
dermatitis.   In addition, the veteran has not exhibited 
current symptoms of skin problems.  

The veteran has not exhibited symptoms of chronic skin 
problems since November 1997, approximately nine years ago.  
VA treatment records dated in February 2004 indicated that 
skin evaluation was normal.  VA treatment records dated in 
April 2004, and June 2004 stated that skin disability was 
resolved.  VA treatment records dated in September 2004 and 
August 2005 indicated that skin evaluation was also normal.  

The Board notes that in the Written Brief Presentation dated 
in September 2006, the veteran's representative asked for an 
Independent Medical Examination (IME) pursuant to 38 C.F.R. 
§ 20.901(d).  However, the Board finds that any further 
attempt to obtain an etiology opinion would be futile.  After 
the August 2003 VA examiner did not provide an etiology 
opinion, the Board attempted to obtain an etiology opinion by 
remanding for a new VA examination.  However, the examiner 
made the same determination as the previous VA examiner that 
without current symptoms, an opinion could not be made 
without resorting to speculation.  Indeed, the veteran has 
not exhibited current symptoms in approximately nine years, 
and was never diagnosed with irritant dermatitis after 
service.  Therefore, the Board agrees with the two separate 
VA examiners that relating the claimed disability to service 
would certainly be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  While the 
veteran's representative argued that an IME is necessary in 
this case, the duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

In addition, the June 2006 VA examiner complied with the 
September 2005 Board remand by specifically responded to the 
instructions for an etiology opinion.  The examiner stated 
that no etiology opinion could be made without resorting to 
speculation.  As the instructions of the remand were directly 
and specifically addressed, there was no Stegall violation.  
See Stegall v West, 11 Vet. App. 268 (1998).

Based upon the above information, the Board finds that a 
clear preponderance of the evidence is against a finding that 
the veteran's post-service chronic skin rash is attributable 
to his period of active duty service.  As the preponderance 
of the evidence is against the claim for service connection 
for chronic skin rash, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2005); see also Gilbert, supra. 

   
ORDER

Service connection for chronic skin rash is denied 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


